Citation Nr: 0200220	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from September 1975 to April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

The Board notes that the veteran requested a hearing at the 
RO and before a Member of the Board in his March 2000 
Substantive Appeal (VA Form 9).  A hearing was originally 
scheduled for June 8, 2001 before a Member of the Board at 
the RO in Cleveland, Ohio, but the veteran's service 
organization, the American Legion, informed VA that they 
could not be available that day.  The hearing was canceled 
and rescheduled for September 17, 2001.  The veteran failed 
to appear for his hearing before a Member of the Board at 
that time and the VA did not receive a request for 
postponement.  In addition, the Board contacted the veteran 
and his representative in November 2001 to clarify whether he 
desired an RO hearing, and the file essentially reflects that 
the veteran no longer desired an RO hearing.  As such, the 
Board will proceed with appellate review as though the 
request for a hearing had been withdrawn.  See 38 C.F.R. § 
20.704(d).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the VA. 

2.  The evidence does not demonstrate that the veteran 
currently has residuals of the left eye injury he sustained 
during service.	


CONCLUSION OF LAW

Residuals of a left eye injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of residuals of a left eye.  The veteran 
maintains that he suffered an injury to his left eye injury 
while in active service in 1976, and that he currently 
suffers a disability resulting from his service injury. 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159) This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (providing that when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  The Board finds 
that the veteran was provided notice as to the evidence 
needed to substantiate his claim in the August 1999 rating 
decision, the January 2000 Statement of the Case, and the 
March 2000 Supplemental Statement of the Case, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with his claims file.  The 
veteran's service medical records were obtained and all 
relevant evidence was obtained.  The veteran has not made the 
Board aware of any other evidence needed to be obtained.  The 
Board observes that the veteran has not been afforded a VA 
examination in connection with his current claim.  However, 
as will be explained below, the Board finds that the record 
contains sufficient medical evidence to make a decision on 
the claim, and as such a VA examination is not necessary in 
this case.  See 38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Under these circumstances, the Board 
concludes that the duty to assist has been satisfied, and 
will proceed with appellate disposition.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (a) (2001).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

The veteran's eyes were clinically evaluated as normal on his 
May 1975 enlistment examination.  His uncorrected distant 
vision was found to be 20/20 for both eyes and near vision 
was J-1 for both eyes.  The service medical records show that 
in December 1975, the veteran was treated for injuries to his 
left eye after he was "hit on [the] left eye."  On 
examination, the records noted that there was ecchymosis of 
the upper and lower eyelids and there was hemorrhage mostly 
in the lateral part of the left eye, full extraocular 
movements, and visual acuity 20/20 bilaterally.  The 
examiner's diagnosis was left eye trauma with no fractures.  
The records showed that the veteran was seen the next day in 
the eye clinic and on examination, visual acuity was 20/20 
uncorrected, pupils were equal and responded to light, no 
pain indicated with eye movements or bright lights, no 
detachment symptoms, facial sensation was equal on both 
sides, a slit-lamp examination revealed the anterior chamber 
of the eye was deep and clean in each eye and the cornea were 
clear.  In the left eye there was a hemorrhage. There was 
ecchymosis of both lids with swelling and edema, fundus was 
clear, and macula was clear.  The impression was edema 
probably secondary to trauma.  A January 1976 opathalmologic 
consultation record revealed that the veteran's uncorrected 
distant vision was 20/20 for both eyes.  The veteran was 
diagnosed with eyes within normal limits.  No subsequent 
treatment was shown.  The veteran's separation examination 
report of February 1978 did not reflect complaints or 
findings referable to a left eye disorder.  The report 
indicated that the veteran's eyes were normal and that he had 
an uncorrected 20/20 distant vision in both eyes.  Moreover, 
the veteran denied having eye trouble in the Report of 
Medical History portion of the examination.  In the veteran's 
statement of medical condition of April 1978, the veteran 
reported that there had been no change in his medical 
condition.  

The veteran's claim of entitlement to service connection for 
residuals of a left eye injury was received by the RO in 
April 1999.  In a report of accidental injury the RO received 
in July 1999, the veteran stated he sustained an injury when 
four "males jumped [him] from behind, smashing [his] face on 
a [sic] icey [sic] driveway" and that "his vision was not 
the same as enlistment vision test." 

At the time the veteran filed his claim, he reported he 
previously received treatment for an injury to his left eye 
at the VA Medical Center (VAMC) in Cleveland, Ohio in 1976.  
Medical records were subsequently requested from the 
Cleveland VAMC for all treatment the veteran had received in 
1976.  The Cleveland VAMC reported that there was no 
available information for the period requested.   Thereafter, 
the veteran corrected the year of treatment to 1975.  Medical 
records were subsequently requested for all treatment the 
veteran had received in 1975.  The Cleveland VAMC reported 
there was no available information for the period requested. 

The veteran's father prepared a statement in June 1999 
stating his son sought emergency medical care after being 
injured.  

A September 1999 letter from Paul A. Kusy, O.D., an 
optometrist, reported the results of his September 1999 
examination of the veteran.  The veteran related to him that 
he sustained a head injury in January 1999.  The veteran 
complained his near vision was blurred.  Examination revealed 
refraction showed simple astigmatic presbyopia with BVA's 
20/20 at distance and near each eye.  Dr. Kusy concluded that 
the general examination data showed no apparent pathology.  
Dr. Kusy noted that he advised the veteran of possible 
symptomatology related to retinal detachment, which could be 
related to head impact in the future.  

The veteran submitted an eyeglass prescription form dated in 
September 1999 of a prescription by Dr. Kusy which showed the 
veteran had a refractive error in both eyes. 

A report of a CT scan performed in January 2000 indicated 
right maxillary inflammatory changes but an otherwise normal 
study.  The veteran complained of dizziness and was evaluated 
for acute intracranial hemorrhage or mass. 

In his March 2000 Substantive Appeal, the veteran maintained 
that review of his enlistment examination would show that he 
had 20/18 vision upon entering service, and that the letter 
from Dr. Kusy showed that he now had to wear prescribed eye 
glasses to correct the vision in his left eye and that he 
could possibly suffer a retina detachment should he suffer 
another blow to his head.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is clear from the veteran's service 
medical records that the veteran sustained an in-service 
injury to his left eye in December 1975.  However, it is not 
shown from the record that the veteran currently suffers from 
any residual disability from that injury.  

The veteran's service medical records clearly show that he 
sustained trauma to his left eye, but the veteran was not 
shown to have any left eye disorder during service.  In this 
regard, no subsequent treatment was shown in the veteran's 
service medical records after the initial injury treatment.  
Further, the February 1978 examination conducted upon 
separation showed no abnormalities of the eyes at that time 
and the veteran's visual acuity was described as 20/20.  
Significantly, the veteran denied having any eye trouble in 
the Report of Medical History.  The veteran also maintained 
that there was no change in his medical condition in his 
April 1978 statement of medical condition.  Lastly, a private 
examination in September 1999 reflected no apparent pathology 
in the veteran's left eye, even after the second injury in 
January 1999.  Thus, the veteran is not shown to have any 
residual disability due to the left eye injury he sustained 
during service.

As the United States of Court of Appeals for Veterans Claims 
has noted, 

[The veteran] apparently is of the belief 
that he is entitled to some sort of 
benefit simply because he had a disease 
or injury while on active service.  That, 
of course, is mistaken.  Congress 
specifically limits entitlement for 
service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of 
proof of a present disability there can 
be no valid claim.  Our perusal of the 
record in this case shows no claim of or 
proof of present disability. Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran maintains that the fact that he had 20/18 vision 
upon entering service and now, post-service, he must wear 
prescribed eyeglasses, is evidence that he suffers from a 
current disability.  However, a review of service medical 
records indicates the veteran's visual acuity was 20/20 
throughout the veteran's period of service.  Post-service 
medical records indicate the veteran's visual acuity has 
worsened.  However, the law regarding refractive error makes 
clear that such conditions do not constitute disabilities for 
VA benefits purposes.  See 38 C.F.R. § 3.303(c) (providing 
congenital or developmental defects, and refractive errors of 
the eye are not "diseases or injuries within the meaning of 
applicable legislation."). Since a change in visual acuity is 
not a disability for VA benefit purposes and it has not been 
shown that the change in veteran's visual acuity is 
attributable to the in-service injury, the veteran's vision 
was 20/20 throughout service, he is not shown to have a 
current disability.

As there is no medical evidence of record indicating that a 
claimed disorder may be associated with the veteran's active 
service, the Board does not find that a VA examination is 
necessary in this case.  See 38 U.S.C.A. § 5103A(d); 66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  Simply put, the veteran has not 
submitted any evidence that he currently has any left eye 
disorder, let alone one that may be related to the left eye 
injury he sustained during service.  The private medical 
evidence he has submitted clearly reflects the absence of any 
eye disability for VA purposes.  Under these circumstances, a 
VA examination would not aid the veteran in substantiating 
the facts pertinent to his claim.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a left eye disorder.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.   See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a left eye disorder is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

